Citation Nr: 1311354	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  12-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) as due to an undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach condition as due to an undiagnosed illness, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fatigue and weakness as due to an undiagnosed illness, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a mood disorder with depressive symptoms as due to an undiagnosed illness, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleeplessness as due to an undiagnosed illness and, if so, whether service connection is warranted.

7.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).

8.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  

(The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin disorder and entitlement to service connection for a lung disorder will be addressed in a separate decision).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served for a period of active duty for training from January 1963 to July 1963 and a period of active duty from September 1990 to June 1991.  Evidence of record also indicates that he served in the Tennessee Army National Guard from December 1962 to April 1992.  Personnel records show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for IBS and fibromyalgia and found that the Veteran had failed to submit new and material evidence to reopen previously denied claims of entitlement to service connection for a stomach disorder, fatigue and weakness, a mood disorder, and sleeplessness.  The RO also denied the Veteran's claim for a TDIU and entitlement to service connection for psychosis for the purposes of establishing eligibility to treatment.  

The Board observes that the June 2011 rating decision also determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for heavy sweating, hypertension, and diabetes.  The Veteran entered a notice of disagreement as to such denials in July 2011 and a statement of the case was issued in October 2012.  However, the Veteran limited his appeal to the issues listed on the title page of this decision in his November 2012 substantive appeal (VA Form 9).  Therefore, the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for heavy sweating, hypertension, and diabetes have not been perfected for appeal and are not properly before the Board.

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In March 2011 correspondence the Veteran raised the issue of entitlement to service connection for myco-bacterium tuberculosis.  This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened issues of entitlement to service connection for a stomach disorder, fatigue and weakness, a mood disorder with depressive symptoms, and sleeplessness as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a final decision dated in July 1997 and issued in August 1997, the RO denied the Veteran's claim of entitlement to service connection for gastritis, claimed as a stomach condition.

2.  In a final decision dated and issued in October 2006, the RO determined that new and material evidence sufficient to reopen the previously denied issue of entitlement to service connection for a stomach condition had not been received.

3.  Evidence added to the record since the final October 2006 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach condition. 

4.  In a final decision dated in July 1997 and issued in August 1997, the RO denied the Veteran's claims of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness.

5.  In a final decision issued in July 2005, the Board determined that new and material evidence sufficient to reopen the previously denied issues of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness, had not been received.

6.  Evidence added to the record since the final July 2005 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness.

7.  The Veteran does not have a current diagnosis of IBS during the appeal period. 

8.  The Veteran does not have a current diagnosis of fibromyalgia during the appeal period. 

9.  An active diagnosis of psychosis is not shown by the probative evidence of record to have developed within two (2) years of separation from active duty service and the Veteran does not currently have such a diagnosis.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the Veteran's claim of entitlement to service connection for gastritis, claimed as a stomach condition, is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)]. 

2.  The October 2006 rating decision that determined that new and material evidence sufficient to reopen the previously denied issue of entitlement to service connection for a stomach condition had not been received is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2012)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The August 1997 rating decision that denied the Veteran's claim of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness, is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].

5.  The July 2005 Board decision that determined that new and material evidence sufficient to reopen the previously denied issues of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness, had not been received is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2005) [(2012)].

6.  New and material evidence has been received to reopen the claims of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The criteria for service connection for IBS are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

8.  The criteria for service connection for fibromyalgia are not met. 38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

9.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met. 38 U.S.C.A. §§ 1702, 5107 (West 2002); 38 C.F.R. §§ 3.384, 17.33 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  ; 38 C.F.R. § 3.159(b)(1)  . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a stomach condition, fatigue and weakness, a mood disorder with depressive symptoms, and sleeplessness is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's claims for service connection for IBS and fibromyalgia, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in June 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Pertinent to the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, the Board notes that the aforementioned VCAA letter failed to address such claim.  This being the case, the VCAA notice as relevant to such issue was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on notice that was provided to him during the course of his appeal.  Specifically, the June 2011 rating decision and the October 2012 statement of the case informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as he was discharged on July 14, 1963, and again on June 10, 1991, after serving during the Gulf War period and a psychosis/mental illness was first diagnosed on September 10, 2001.  As such was not diagnosed within the required period of time, his claims was denied. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1). 

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the record reflects that the Veteran is in receipt of retirement, as opposed to disability, benefits from the Social Security Administration (SSA).  Therefore, it is not necessary to request records from SSA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant"). 

The Board also notes that the record does not contain the Veteran's service treatment records from his period of active service from September 1990 to June 1991.  VA requested such records from the National Personnel Records Center (NPRC) on multiple dates from 1995 to 1997.  All attempts were unsuccessful to locate the Veteran's service records from his active service during the Persian Gulf War.  In July 1997, the RO determined that all efforts to locate additional service medical records for the Veteran were met with negative results.   In December 2002, the Board made additional requests to attempt to obtain the Veteran's service medical records from the Tennessee Army National Guard (TNARNG) Headquarters, the Veteran's TNARNG unit, and a MASH unit from Tennessee.  These additional attempts were also unsuccessful.  Each search was unable to locate any additional service medical records pertaining to the Veteran's service during the Persian Gulf War.  The Board finds that reasonable attempts were made to obtain identified relevant evidence as required under 38 C.F.R. § 3.159(c).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also afforded VA examinations in May 2010 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and his wife and daughter, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover,  the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

This appeal arises out of the Veteran's claim that IBS, fibromyalgia, a stomach disorder, fatigue and weakness, a mood disorder, and sleeplessness are related to his military service, to include on the basis of an undiagnosed illness as a result of his Gulf War service.     

New and Material Evidence Issues

The Veteran's available service treatment records are negative for any complaints regarding the stomach, fatigue and weakness, psychiatric problems, or sleeplessness.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show normal "lungs and chest," "abdomen and viscera," "G-U system," and "psychiatric."  A January 1990 National Guard examination also shows normal "lungs and chest," "abdomen and viscera," "G-U system," and "psychiatric."  Furthermore, in a January 1990 report of medical history the Veteran denied "shortness of breath," "pain or pressure in chest," "chronic cough," "frequent indigestion," "stomach, liver, or intestinal trouble," "bone, joint, or other deformity," "arthritis, rheumatism, or bursitis," "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  Notably, however, these are the only service treatment records that are associated with the claims file and none of the treatment records from the Veteran's second period of active service are of record.  

The Veteran submitted an original claim for service connection for his stomach, nerves, and sleeplessness in June 1995.  By rating decision dated in January 1996 the RO denied service connection for gastritis/stomach condition and nervous condition/sleeplessness.  Specifically, the RO noted that, while there was a diagnosis of gastritis in July 1995 there were no complaints of stomach problems or nervousness/sleeplessness during service or immediately after service and there was no evidence that the Veteran's current stomach disorder, nervousness, and sleeplessness were related to his military service.  Although the RO provided notice of the January 1996 denial, the Veteran did not enter a notice of disagreement.  

However, in April 1996, within one year of the issuance of the January 1996 rating decision, the Veteran requested to reopen his claim for service connection for a stomach disorder.  During the course of this claim the Veteran also complained of fatigue/weakness and a mood disorder.  By a rating decision dated in July 1997 and issued in August 1997, the RO denied the Veteran's claim of entitlement to service connection for gastritis, claimed as a stomach condition; fatigue and weakness; and mood disorder with depressive features, claimed as a nervous condition and sleeplessness.  Specifically, the RO noted that, while there was a diagnosis of gastritis in July 1995, complaints of fatigue/weakness, and a diagnosis of mood disorder in January 1997, there were no complaints of stomach problems, fatigue/weakness or psychiatric problems during service or immediately after service and there was no evidence that the Veteran's current stomach disorder, fatigue/weakness, or mood disorder were related to his military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the July 1997 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of August 1997 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for a stomach condition, fatigue and weakness, a mood disorder, and sleeplessness was received prior to the expiration of the appeal period stemming from the August 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in January 1999, the Veteran requested to reopen his claim for service connection for a stomach disorder, nervousness, sleeplessness, fatigue/weakness, and a sleep disorder.  By rating decision dated in July 1999 the RO found that the Veteran had failed to submit new and material evidence to reopen previously denied claims for service connection for nervousness, sleeplessness, fatigue/weakness, and a sleep disorder.  Notably, this decision did not address the Veteran's newest claim for service connection for a stomach disorder.  The Veteran appealed the July 1999 rating decision to the Board and, in July 2005, the Board determined that new and material evidence sufficient to reopen the previously denied issues of entitlement to service connection for fatigue and weakness, and mood disorder with depressive features, claimed as a nervous condition and sleeplessness, had not been received.  As the Veteran did not appeal the Board's decision to the Court or request reconsideration, such decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2005) [(2012)].

By rating decision dated and issued in October 2006, the RO determined that new and material evidence sufficient to reopen the previously denied issue of entitlement to service connection for a stomach condition had not been received.  Although the RO provided notice of the October 2006 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of October 2006 is also final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), supra; However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a stomach disorder was received prior to the expiration of the appeal period stemming from the October 2006 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra. 

Thereafter, the Veteran an application to reopen his previously denied claims in January 2010.  In connection with this claim the Veteran was afforded several VA examinations in May 2010.  Significantly, he was afforded a VA stomach examination that showed diagnoses of hiatal hernia and gastroparesis.  He was also afforded VA fibromyalgia and chronic fatigue syndrome examinations which revealed complaints of fatigue/weakness but found no diagnosis of either fibromyalgia or chronic fatigue syndrome.  The Veteran was also afforded a VA general examination in May 2010, which specifically diagnosed sleep disturbance due to medications and sleep apnea.  By rating decision dated in August 2010 the RO continued the denial of service connection for a stomach disorder, a mood disorder with sleeplessness, and fatigue/weakness, finding that the Veteran had failed to submit new and material evidence to reopen the claims.  Thereafter, the Veteran submitted additional evidence and requested reconsideration of the August 2010 rating decision.  In the June 2011 rating decision on appeal, the RO confirmed and continued the previous denials.   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issues of fatigue and weakness, a mood disorder, and sleeplessness, the Board finds that the evidence received since July 2005 Board decision is new and material.  Specifically, the May 2010 VA examination showing diagnoses of hiatal hernia and gastroparesis, the May 2010 VA fibromyalgia and chronic fatigue syndrome examinations which revealed complaints of fatigue and weakness but found that no diagnosis of either fibromyalgia or chronic fatigue syndrome could be made, and the May 2010 VA general examination which specifically noted a diagnosis of sleep disturbance due to medications and sleep apnea constitute new and material evidence.  

Pertaining to the issue of a stomach condition, the Board finds that the evidence received since October 2006 rating decision is new and material.  Specifically, Specifically, a May 2010 VA examination showed diagnoses of hiatal hernia and gastroparesis, which were not previously noted at the time of the October 2006 rating decision.  As such provides a more complete picture of the Veteran's current disability picture with respect to his claimed stomach disorder, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach condition.

Relevant to all issues, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran was afforded VA examinations in May 2010 which note current stomach problems, undiagnosed complaints of fatigue and weakness, and sleep problems.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a stomach disorder, fatigue/weakness, a mood disorder, and sleeplessness. 

Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include COPD or interstitial lung disease.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Also, service-connected disability compensation may be paid to: (1) a claimant who is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers to  disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period.  The 6- month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he currently has IBS and fibromyalgia that initially manifested in service.  As noted above, the Veteran's available service treatment records are negative for any complaints regarding the stomach or fatigue/weakness.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show normal "abdomen and viscera" and "G-U system."  A January 1990 National Guard examination also shows normal "abdomen and viscera" and "G-U system." Furthermore, in a January 1990 report of medical history the Veteran denied "frequent indigestion," "stomach, liver, or intestinal trouble," "bone, joint, or other deformity," and "arthritis, rheumatism, or bursitis."  Notably, however, these are the only service treatment records that are associated with the claims file.  

The Veteran was afforded VA intestines and fibromyalgia examinations in May 2010.  Significantly, both of these examination reports note that no diagnosis of either IBS or fibromyalgia could be made.  Furthermore, while a review of the claims file notes several complaints of stomach problems and fatigue/weakness, there are no diagnoses of either IBS or fibromyalgia.  

The Board finds that service connection for IBS and fibromyalgia is not warranted.  While the Veteran has complained of stomach problems and fatigue/weakness for several years, there is no current diagnosis of either IBS or fibromyalgia during the appeal period.  Moreover, the May 2010 VA examiners indicated that no diagnosis of either IBS or fibromyalgia could be made.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to demonstrate a diagnosis of IBS and fibromyalgia during the appeal period, the Board finds that, as there is no current disability of either disorder, service connection is not warranted.

The Board recognizes the Veteran's assertions that he has IBS and fibromyalgia related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of IBS or fibromyalgia requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of either disorder.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claims for service connection for IBS and fibromyalgia and such claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for IBS and fibromyalgia.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board notes that, as the potential for service connection for undiagnosed illnesses with similar symptomatology of IBS and fibromyalgia still exists, the Board notes that the issues of entitlement to service connection for a stomach disorder and fatigue/weakness, to include as due to an undiagnosed illness, are being remanded below for additional development.

Entitlement to Service Connection for Psychosis Pursuant to 38 U.S.C.A. § 1702  

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 C.F.R. § 17.33.  (Emphasis added).

The Veteran's available service treatment records are negative for any complaints regarding psychiatric problems.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show a normal psychiatric system.  A January 1990 National Guard examination also shows a normal psychiatric system.  Furthermore, in a January 1990 report of medical history the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  Notably, however, these are the only service treatment records that are associated with the claims file and none of the treatment records from the Veteran's second period of active service are of record.  

In January 1997 the Veteran was afforded a VA psychiatric examination.  At that time the examiner diagnosed the Veteran with mood disorder, with depressive features, due to a general medical condition.  A subsequent September 2001 VA treatment record notes a diagnosis of depression and a February 2011 VA treatment records notes that the Veteran was positive on depression screen.        

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384 , the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

In comments accompanying the regulation, VA noted that it had considered defining the term to include major depression with psychotic features, but had decided to exclude that illness because it did not conform to terminology used in the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (1994) (DSM IV).  Thus, the Veteran's diagnosis of depression cannot be considered a psychosis. 

The Board recognizes the Veteran's assertion that he has a psychosis that manifested within two years of his separation from his two periods of military service.  However, unlike Barr or Jandreau, in this case, the Veteran has failed to provide a medical diagnosis of a psychosis.  As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are not competent.  See Woehlaert, supra; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).   

The Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis either during service or within two years of separating from service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach condition is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for fatigue and weakness is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a mood disorder with depressive symptoms is reopened. 

 New and material evidence having been received, the claim of entitlement to service connection for sleeplessness is reopened. 

Service connection for IBS is denied.

Service connection for fibromyalgia is denied.

Service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a stomach disorder, fatigue/weakness, a mood disorder, and sleeplessness as well as his claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As relevant to the reopened issues, the Board finds that a remand is necessary in order to obtain addendum opinions regarding the etiology of such disorders.  In this regard, the Veteran was afforded several VA examinations in May 2010.  Specifically, he was afforded a VA stomach examination which showed diagnoses of hiatal hernia and gastroparesis.  He was also afforded VA fibromyalgia and chronic fatigue syndrome examinations which revealed complaints fatigue/weakness, but found that no diagnosis of either fibromyalgia or chronic fatigue syndrome.  The Veteran was also afforded a VA general examination in May 2010 which specifically noted a diagnosis of sleep disturbance due to medications and sleep apnea.  

Unfortunately, with regard to the diagnosed hiatal hernia, gastroparesis, and sleep disturbance due to medications and sleep apnea, the examiners failed to opine whether these disorders are related to the Veteran's military service.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Also, with regard to the claimed stomach disorder, fatigue and weakness, mood disorder, and sleeplessness, the examiners failed to indicate whether the Veteran had separate undiagnosed illnesses manifested by stomach , skin, fatigue/weakness, and/or sleeplessness complaints and, if so, whether these complaints were undiagnosed illnesses related to the Veteran's military service, to include his history of exposure to oil fires in Kuwait.  Therefore, addendum opinions are needed to decide the claims.

Also, while on remand, updated VA treatment records from the VA facility in Mountain Home, Tennessee, dated from February 2011 to the present should be obtained for consideration in the Veteran's appeal. 

Finally, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of a service-connected disability.  The Board finds that the Veteran's claims for service connection for a stomach disorder, fatigue/weakness, a mood disorder, and sleeplessness are inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the AOJ develops and adjudicates the Veteran's pending service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records dated from the VA facility in Mountain Home, Tennessee, from February 2011 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining the above records, return the claims file to the May 2010 VA stomach examiner for an addendum opinion.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If the May 2010 VA stomach examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  

(A)  For all stomach disorders that have been clinically diagnosed, to include hiatal hernia and gastroparesis, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder(s) is/are related to his active duty service. 

(B)  If the Veteran's symptoms of gastrointestinal pain cannot be ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

The examiner should specifically address the Veteran's reported history of gastrointestinal complaints in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.

3. After obtaining the above records, return the claims file to the May 2010 VA general examiner for an addendum opinion.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If the May 2010 VA general examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions. 

(A)  For all sleep disorders that have been clinically diagnosed, to include sleep apnea, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder(s) is/are related to his active duty service. 

(B)  If the Veteran's symptoms of sleeplessness cannot be ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.   

The examiner should specifically address the Veteran's reported history of sleep complaints in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.

4. After obtaining the above records, return the claims file to either the May 2010 VA fibromyalgia or chronic fatigue syndrome examiner for an addendum opinion.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If the May 2010 VA fibromyalgia or chronic fatigue syndrome examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions. 

(A)  For all fatigue/weakness disorders that have been clinically diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder(s) is/are related to his active duty service. 

(B)  If the Veteran's symptoms of fatigue and weakness cannot be ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner should specifically address the Veteran's reported history of fatigue/weakness in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.

5. After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed mood disorder with depressive symptoms as due to a qualifying chronic condition and the relationship, if any, between this disorder and the Veteran's military service.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.    

(A)  For all acquired psychiatric disorders that have been clinically diagnosed, to include depression, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder(s) is/are related to his active duty service. 

(B)  If the Veteran's psychiatric symptoms cannot be ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner should specifically address the Veteran's reported history of psychiatric complaints in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


